internal_revenue_service index no number release date cc dom fi p - plr date c f g p z program agreement a_trust agreement insurance_company trust_beneficiary credited season annuity board commencement_date d e f g dear this letter responds to your request dated date requesting two rulings under sec_72 of the internal_revenue_code regarding a group_annuity_contract that will be purchased and held by trust establishment of trust the trust was established as a medium to fund the program as an agent for and on behalf of c all of whom are natural persons the objective of the program and trust is to provide a source_of_income for c between the ages of d and f as well as later years through the purchase of annuity_contracts agreements from earlier years provide that c are eligible for and participate in qualified_pension and profit sharing plans that provide income for their retirement years the earliest point at which c can receive retirement benefits under a qualified_plan is d and c who began their careers after cannot receive retirement benefits under their qualified defined_benefit_plan until age e the program was designed as a result of recently completed amendments to the agreement between f and g the program is subject_to the requirements of the taft-hartley act and erisa but is not intended to be a qualified_plan under the internal_revenue_code thus c will be taxed currently on contributions used to purchase annuity_contracts on their behalf trust will establish insurance_company which will issue group_annuity_contract in which the interests under the contract would be beneficially owned by c f and g determined that in order to provide investment and annuity services with lower expense charges than those charged by commercial carriers insurance_company would be organized and licensed as a captive_insurance_company in state z trust agreement trust agreement was approved and ratified by annuity board the duties of the annuity board in connection with trust include the collection and receipt of contributions from p establishment of insurance_company negotiation approval and purchase of a group_annuity_contract from insurance_company appointment of an administrator of trust nomination of the directors of the insurance_company review of necessary amendments to the group_annuity_contract and administration of the program the annuity board an administrator and any other fiduciary appointed by the annuity board will discharge their respective duties with respect to trust solely and exclusively in the interest of c and their beneficiaries sec_4 of the trust agreement under the trust agreement the trust’s duties will include receiving contributions of after-tax_dollars from p on behalf of c and forwarding such contributions to the insurance_company for investment in the group_annuity_contract on behalf of c the trust will have no separate economic_interest in the group_annuity_contract and exercises such powers as it has as agent for c sec_4 of the trust agreement all of the powers of the trust derive from agreement a under agreement a and trust agreement assets have or will be placed in the trust for the benefit of c the trust will hold legal_title to the group_annuity_contract solely for the benefit of c under the trust agreement the sole power enjoyed by the trust but not by c with respect to the group_annuity_contract will be the trust’s power to terminate the group_annuity_contract under circumstances where it is prudent to do so such as where the insurance_company or the group_annuity_contract fails to comply with applicable federal or state laws sec_4 f of the trust agreement under the trust agreement and the group_annuity_contract the group_annuity_contract is not assignable transferable or subject_to surrender by either c or the trust section of the trust agreement the insurance_company will receive premiums from the trust for the group_annuity_contract invest the premiums under the group_annuity_contract hold reserves capital and surplus and pay benefits in accordance with the terms of the group_annuity_contract group_annuity_contract under the terms of the group_annuity_contract the trust will establish individual accounts for each c to reflect each individual c’s interest in the group_annuity_contract each account will be credited with units of interest reflecting contributions made on the respective c’s behalf contributions on behalf of c will be invested in a commingled segregated_asset_account of the insurance_company each account will be increased or decreased by investment results of the segregated_asset_account on periodic valuation dates the group_annuity_contract will contain guarantees as to the basis of the annuity purchase rates initially the group_annuity_contract guarantees that the group annuity table will govern the mortality basis for the annuities loading will not exceed and the minimum interest rate for fixed annuities will be guarantees may not be changed except with respect to future considerations received under the group_annuity_contract c are fully vested in their accounts under the group_annuity_contract c may not receive benefits prior to age d c may elect to begin receiving distribution of c’s annuity at any time after the later of d or years after the end of the annuity year containing c’s last however payments must begin no later than g c may elect to receive benefit distributions in substantial equal amounts for the period beginning on the commencement_date and ending upon c’s attainment of the later of the date specified by c or age e1 a single life annuity2 a joint and survivor annuity3 or a lump sum payment if c has attained e c who elect lump sum payments under the group_annuity_contract will receive amounts in the c’s respective account as of the applicable_valuation_date c who elect annuitization will receive annuities during the payout phase of the group_annuity_contract if c dies after making an election to receive benefits but before payments under the provides for the monthly payments in fixed amounts over a period beginning on the commencement_date and ending upon c’s attainment of age e or such later date as c may specify provides for the payment of monthly payments in fixed amounts over a period beginning on the commencement_date and ending on the date of c’s death provides for the payment of monthly payments in fixed amounts over a period beginning on the commencement_date and ending on the date of death of the survivor of c and c’s beneficiary annuity have commenced c’s account will be distributed in a lump sum to c’s beneficiary the group_annuity_contract further provides that if a c dies prior to the commencement of annuity benefits the greater of the value of the c’s account or the c’s purchase payments will be paid as a lump sum death_benefit to c’s designated_beneficiary sec_3_2 of the group_annuity_contract under its terms the group_annuity_contract is issued to the trust as agent for c sec_4 of the group_annuity_contract rights of c under the group_annuity_contract cannot be transferred assigned or alienated sec_4 of the group_annuity_contract c alone exercise all rights with respect to their individual accounts the group_annuity_contract further provides that in no event may any amounts held under the contract revert to the benefit of any person other than c and their beneficiaries sec_4 of the group_annuity_contract law and analysis sec_72 of the code prescribes the income_tax treatment of amounts received under annuity_contracts by owners and beneficiaries of an annuity_contract sec_1_72-2 of the income_tax regulations provides in part that contracts under which amounts paid will be subject_to provisions of sec_72 include contracts which are considered to be annuity_contracts in accordance with the customary practice of life_insurance_companies sec_1_72-2 of the regulations provides that amounts subject_to sec_72 in accordance with subparagraph are considered amounts received as an annuity only in the event that all of the following tests are met i ii iii they must be received on or after the annuity_starting_date as that term is defined in sec_1_72-2 they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and except as indicated in subparagraph the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with the program provides that if a c dies before making an election as to the type of annuity benefit then c’s named beneficiary may make the election that otherwise would have been available to c the group_annuity_contract does not contain this provision it is represented that program will be modified to exclude such provision in order to conform to the provisions of the group_annuity_contract sound actuarial theory the group_annuity_contract contains conventional features of a commercial_annuity which would be considered an annuity_contract in accordance with the customary practice of life_insurance_companies including the provision for accumulation of amounts in segregated_asset accounts measurement of individual c interests by accumulation unit values and guaranteed purchase rates the group_annuity_contract provides for the payment of fixed and determinable periodic_payments over periods exceeding one year and for the systematic liquidation of all amounts accumulated in the group_annuity_contract sec_72 provides that a contract will not be treated as an annuity_contract for federal_income_tax purposes unless with certain exceptions it provides for certain distributions in the event that the holder of the contract dies under sec_72 the contract must provide that if any holder dies on or after the annuity_starting_date and before the entire_interest in the contract has been distributed the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used as of the date of death under sec_72 the contract must also provide that if any holder dies before the annuity_starting_date the entire_interest in the contract will be distributed within five years after the holder’s death although c may elect among several types of annuity benefits none of the available benefits provide for distribution of any c’s interest in the contract less rapidly after a c’s death then before c’s death all forms of annuitization under the group_annuity_contract provide that payments if any after a c’s death will at least equal payments before a c’s death the entire_interest in the contract will be distributed within years of a c’s death should the c die before the annuity_starting_date sec_72 provides that if an annuity_contract is held by a person who is not a natural_person then such contract shall not be treated as an annuity_contract for purposes of subtitle a of the internal_revenue_code other than subchapter_l and the income_on_the_contract for any taxable_year of the policyholder shall be treated as ordinary_income received or accrued by the owner during such taxable_year sec_72 provides further that holding by a_trust or other entity as an agent for a natural_person shall not be taken into account the legislative_history to sec_72 states that if an annuity_contract is held by a person who is not a natural_person such as a corporation then the contract is not treated as annuity_contract for federal_income_tax purposes and the income_on_the_contract for any taxable_year is treated as ordinary_income received or accrued by the owner of the contract during the taxable_year in the case of an annuity_contract the nominal owner of which is not a natural_person eg a corporation or a_trust but the beneficial_owner of which is a natural_person the contract is treated as held by a natural_person h_r conf_rep no 99th cong 2d sess vol ii vol c b under agreement a the trust will hold legal_title to the group_annuity_contract solely for the benefit of c no amounts can revert to the p or to any person other than c and their beneficiaries under the trust agreement and the group_annuity_contract the group_annuity_contract is not assignable transferable or subject_to surrender by c or the trust the p will not reflect the group_annuity_contract as an asset on their financial statements and the group_annuity_contract will not be subject_to claims of creditors of p although trust is the contract owner of the group_annuity_contract its ownership_interest is nominal compared to c and their beneficiaries all of whom are natural persons accordingly based solely on the information submitted and the representations made we hold that the group_annuity_contract is an annuity_contract for purposes of sec_72 and the group_annuity_contract is held by trust for a natural_person within the meaning of sec_72 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel financial institutions products donald j drees jr senior technician reviewer branch
